      Case: 4:21-cr-00146-DDN Doc. #: 1 Filed: 03/01/21 Page: 1 of 2 PageID #: 1




                              UNITED STA TES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
 Plaintiff,                                         )

                                                                4:21CR146 DDN
                                                    )
 V.                                                 )      0.
                                                    )
 JO A THAN CONG BIEN,                               )
                                                    )
 Defendant.                                         )

                                         I FORMATIO

The United States Attorney charges:

                                             COUNTI

        Between in or about December 2015 and on or about July 3, 2019, the exact dates being

unknown, in the Eastern District of Missouri, the defendant,

                                   JO ATHAN CONG BIEN,

did knowingly, intentionally, and unlawfully possess Adderall XR and Vyvanse, both Schedule II

controlled substances, and A lprazolam, a Schedule IV controlled substance, and such possession

was not pursuant to a valid prescription or order from a practitioner, nor while acting in the course

of the defendant's professional practice.

        In violation of Title 2 1, United States Code, Section 844.


                                                        Respectfully submitted,

                                                        SAYLER A. FLEMING
                                                        United States Attorney

                                                        ls/Jennifer J Roy
                                                        JENNIFER J. ROY #47203MO
                                                        Assistant United States Attorney
    Case: 4:21-cr-00146-DDN Doc. #: 1 Filed: 03/01/21 Page: 2 of 2 PageID #: 2




UNITED STATES OF AMERICA                       )
EASTERN DIVI IO                                )
EASTERN DISTRICT OF MISSOURI                   )


     I, Jennjfer J. Roy, Assistant U nited States Attorney for the Eastern D istrict of Missouri,

being duly sworn, do say that the foregoing information is true as J verily believe.




                                                   1st               March
                                                                                   ;~·•\
     Subscribed and sworn to before me thi s _ _ _ _ day of _ _ __ __..,"_ '-"s;~*''>c



                                                                                    ~,~~
                                                                                       .s-,-k,~~~A~~;~O
                                      ---------------                                          ~ 7/dJ.....
                                            CLERK, U.S. DISTRICT COURT


                                              /s/ David L. Braun
                                      By: - - - - - - - - - - -- -
                                                      DEPUTY CLERK
